Citation Nr: 1024324	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  95-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical, thoracic, 
and lumbar spine arthritis with myofascitis, claimed as back 
bruise.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for urinary frequency.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for cervical, thoracic, and lumbar spine arthritis 
with myofascitis, headaches, and urinary frequency.

5.  Entitlement to a disability rating in excess of 10 
percent for sinusitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to January 
1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in May 
1995 and October 1995 that, in pertinent part, denied an 
increased disability rating for service-connected sinusitis; 
and denied service connection for cervical, thoracic, and 
lumbar spine arthritis with myofascitis, claimed as back 
bruise.  The Veteran timely appealed.

These matters also came to the Board on appeal from RO rating 
decisions in May 1997 and in April 1998 that denied service 
connection and compensation pursuant to 38 U.S.C.A. § 1151 
for cervical, thoracic, and lumbar spine arthritis with 
myofascitis, headaches, and urinary frequency.  

In May 1997, the Veteran testified during a hearing before RO 
personnel.  In January 2001 and in September 2001, the Board 
remanded the matters for additional development.  In a March 
2004 decision, the Board denied each of the Veteran's claims.

The Veteran appealed the March 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2007 Memorandum Decision, the Court vacated 
the Board decision and remanded the case to the Board for 
readjudication.  Judgment was entered in October 2007.  
Thereafter, the case was returned to the Board.

In October 2008, the Board remanded the matters for 
additional development, consistent with the Court's judgment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

VCAA Duties

In the Memorandum Decision, the Court essentially found that 
VA has not fulfilled its duties to notify and assist the 
Veteran with regard to each of the claims.  Although a VCAA 
notice sent to the Veteran pursuant to the Board's October 
2008 remand fully explained what evidence would be necessary 
to substantiate each of the Veteran's claims, the 
notification with regard to the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151 did not pertain to 
claims for benefits under 38 U.S.C.A. § 1151 filed before 
October 1997, as directed in the prior remand.  

Under the law extant before October 1997, 38 U.S.C.A. § 1151 
provides that:

Where any Veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...and 
not the result of such Veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability..., disability or death compensation...shall 
be awarded in the same manner as if such disability, 
aggravation, or death were service- connected.

The regulation implementing the statute-38 C.F.R. § 3.358-
provides, in pertinent part, that:

Section (b) Additional disability.  In determining that 
additional disability exists, the following 
considerations will govern:
(1) The Veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the disease 
or injury.... (ii) As applied to medical or surgical 
treatment, the physical condition prior to the disease 
or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.
(2) Compensation will not be payable under 38 U.S.C.A. 
§ 1151 for the continuance or natural progress of 
disease or injuries for which the ... hospitalization, 
etc., was authorized.

(c) Cause.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as 
a result of ... hospitalization, medical or surgical 
treatment ..., the following considerations will govern:
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.
 (2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of ... hospitalization, 
medical or surgical treatment....
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the Veteran, or, in appropriate 
cases, the Veteran's representative.  "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered.

Hearing Request

As noted by the Board in the October 2008 remand, 
correspondence from the Veteran's representative-dated in 
July 2006-has been construed as a request for a hearing 
before a Veterans Law Judge at a local VA office with regard 
to each of the claims on appeal.

The Veteran has not been provided an opportunity for a 
hearing before a Veterans Law Judge, as requested.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should furnish to the 
Veteran and his representative a letter 
providing notification required by the 
VCAA as regards to claims for benefits 
under 38 U.S.C.A. § 1151 filed before 
October 1997.  The letter should provide 
notice as to the type of evidence 
necessary to substantiate the claim, what 
evidence the Veteran is responsible for 
obtaining, and what evidence VA will 
undertake to obtain.  The letter should 
also include an explanation of what is 
needed to substantiate the elements of 
the claim-namely, evidence of additional 
disability; and evidence that the 
additional disability is the result of 
hospitalization, medical, or surgical 
treatment and not merely coincidental 
therewith; and not the necessary 
consequences intended to result from such 
treatment.

2.  The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to 
the Veteran and representative.  After a 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a SSOC, before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

